ROSS, J.:
The deceased died June' 8th, 1874, leaving surviving him his wife, Catherine Dunne, and four children, namely, James *547Francis, Peter Joseph, Mary Felita, and Bridget. He left a will, which, among other things, stated that he had at various times theretofore given to his son James Francis certain parcels of land, and to his sons James Francis and Peter Joseph, share and share alike, a certain other tract of land; and that all of those lands were his separate property. After recognizing his wife’s interest in the community property, and making certain bequests, the testator bequeathed to James Francis and Peter Joseph the remainder of his estate, in equal shares. Andrew J. Donnelly, Edward T. Donnelly, and James Francis Dunne were nominated executors, and upon the probate of the will the Donnellys were appointed executors; James Francis was not—he not then having attained his majority.
The present case arises out of the action of the Court below in respect to the settlement of one of the annual accounts—the main controversy growing out of the refusal of the Court to allow the executors a certain item of thirty-five thousand dollars. The facts in relation to this item are thus given in the record: In 1862 the deceased and Catherine Dunne intermarried, Catherine then being possessed of a large real and personal estate, of which her husband assumed charge and proceeded to collect the rents and profits, amounting, from the time of the marriage to the time of his death, to more than one hundred and fifty thousand dollars, for no part of which did he ever in any way account to his wife. After the death of her husband, Catherine presented to his executors a claim against the estate, in proper form, for the sum of one hundred and fifty-five thousand four hundred and seventy-five dollars, which claim the executors rejected. Afterwards, and in due time, she brought suit against the executors to recover of the estate the sum of two hundred and twenty-one thousand and eighty-four dollars. At this stage of the proceedings a compromise was effected between the executors, James Francis, and Catherine Dunne. The latter agreed to accept, in settlement of her claim against the estate, the sum of thirty-five thousand dollars. There were other conditions of the settlement not important to be mentioned. The executors consented to pay Mrs. Dunne the sum mentioned in full satisfaction of her demand against the *548estate, and James Francis Dunne also agreed to the arrangement. At this time the executors—E. T. and A. J. Donnelly —were indebted to the estate in the sum of twenty-four thousand dollars, evidenced by their joint and several promissory note, bearing interest at the rate of nine per cent, per annum, the principal sum payable in annual installments, the first of which becoming payable June 1st, 1876; and James Francis Dunne was likewise indebted to the estate in the sum of twenty-four thousand dollars, evidenced by his promissory note, bearing like interest and payable in like manner. By agreement between the parties, in lieu of the thirty-five thousand dollars being paid to Mrs. Dunne in cash, James Francis Dunne executed to her, on the 8th of January, 1876—the day of the settlement—his promissory note for the sum of thirty-five thousand dollars, payable six years thereafter, bearing interest at the rate of nine per cent, per annum, payable annually, together with a mortgage, to secure the payment thereof, upon the rancho San Felipe, devised to him by the testator as a part of his separate estate. The note and mortgage were accepted by Mrs. Dunne as so much cash, and thereupon she, by her authorized agent, executed to the executors a receipt therefor in the following words:
“ Deceived, San José, January 8th, 1876, from E. T. and A. J. Donnelly, executors of the estate of James Dunne, deceased, thirty-five thousand dollars, being payment in full of my claim as creditor against the said estate.”
At the time of the execution of the note and mortgage to Mrs. Dunne, the executors entered a credit of seventeen thousand five hundred dollars on their own note of twenty-four thousand dollars, and a like credit of seventeen thousand five hundred dollars on the note of twenty-four thousand dollars of James Francis Dunne to the estate, and charged themselves in their accounts as having received the same, to wit, in the aggregate, thirty-five thousand dollars in cash; and the executors, as between themselves and James Francis Dunne, assumed the payment of one half of the note and mortgage executed by him to Mrs. Dunne. The Court below found that in effecting this settlement the executors acted in good faith, but that no money actually passed from hand to hand. If the executors and James Francis Dunne had respectively paid into the *549estate the sum. of seventeen thousand five hundred dollars in money on their notes, aggregating thirty-five thousand dollars, and the executors had thereupon handed over the same money to Mrs. Dunne in payment of her demand against the estate, and Mrs. Dunne had thereupon let James Francis have the same money on his note and mortgage, no one could have questioned the validity of the transaction. This is what was done in substance. The useless ceremony of passing the money from hand to hand was omitted, as is done in most of the ordinary transactions of life. The executors charged themselves in their accounts as having received the sum of thirty-five thousand dollars in cash on their own and James Francis Dunne’s notes to the estate, and they are entitled to a like credit as having been paid to Mrs. Dunne in settlement of her claim against the estate.
The Court below also erred in refusing to allow in the settlement of the account in question, the several sums paid by the executors to M. Malarin. This was conceded by counsel for the respondent at the argument.
The Court did not err in refusing to allow the sum of seven hundred and thirty-nine dollars, paid by the executors May 11th, 1876, to the Bank of San José; and this was virtually conceded by the appellants’ counsel. Mor was there error on the part of the Court in postponing the consideration of the executors’ commissions until the settlement of the final account.
In so far as the decree of the Court below refused to allow the executors the sum of thirty-five thousand dollars, charged as having been paid to Mrs. Dunne, and the several items charged as paid to M. Malarin, the decree is erroneous, and must be modified accordingly. In all other respects it is correct.
Cause remanded, with directions to amend the decree in accordance with this opinion.
Sharpstein, J., Thornton, J., McKee, J., and McKinstry, J., concurred.